368 U.S. 349 (1962)
NEW YORK CENTRAL RAILROAD CO.
v.
UNITED STATES ET AL.
No. 482.
Supreme Court of United States.
Decided January 8, 1962.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK.
Robert D. Brooks and Alfred A. Green for appellant.
Solicitor General Cox, Assistant Attorney General Loevinger, Lionel Kestenbaum, Elliott H. Moyer and Robert W. Ginnane for the United States et al., and Clyde B. Aitchison, John R. Turney, Frederick A. Babson, Jr. and John H. Eisenhart, Jr. for the National Freight Traffic Assn., Inc., et al., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.